DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on August 1, 2022. Claim 1 is pending and has been examined.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 11,403,698 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Claims 1 and 7 of Patent ‘698
Instant Claim 1
Explanation
(Claim 1) A computer-implemented method comprising:
A computer-implemented method comprising:

(Claim 1) generating, by a computing device, a graphical user interface including a first set of graphical elements representing a first set of items;
generating, by a computing device, a graphical user interface including a first set of graphical elements representing a first set of items;

(Claim 1) receiving, by the computing device, a first input selecting a particular graphical element of the first set of graphical elements, the particular graphical element representing a particular item;
receiving, by the computing device, a first input selecting a particular item of the first set of items, the first set of graphical elements including a graphical element representing the particular item;

(Claim 1) determining, by the computing device, a quantity associated with the particular item;


(Claim 1) determining, by the computing device, a first position in the graphical user interface for a graphical list of quantities based on the selected particular graphical element and a location of the determined quantity among the graphical list of quantities, a graphical representation of the determined quantity being closer to the selected particular graphical element than at least one other quantity in the graphical list of quantities when the graphical list of quantities is at the first position, the graphical list of quantities being scrollable and including a plurality of quantities rendered in numerical order; and


(Claim 1) displaying, by the computing device, the graphical list of quantities 
generating, by the computing device, a graphical list of quantities; 

The computing device of the ‘698 patent generates the graphical list of quantities by displaying the graphical list of quantities in the graphical user interface.
(Claim 1) at the first position in the graphical user interface including displaying the graphical list of quantities at an automatically scrolled position so that the location of the determined quantity
is closer to the selected particular graphical element than the at least one other quantity in the graphical list of quantities.
rendering, by the computing device, the graphical list of quantities at a first position in the graphical user interface based on the graphical element representing the particular item in the graphical user interface;
The computing device of the ‘698 patent renders the graphical list of quantities at a first position based on the particular item by displaying the list at an automatically scrolled position so that the quantity is closer to the particular item in the graphical user interface.
(Claim 7) receiving, by the computing device, a second input selecting a graphical quantity from the graphical list of quantities, the selected graphical quantity identifying a selected quantity from the graphical list of quantities; and
receiving, by the computing device, a second input identifying a selected quantity from the graphical list of quantities; and

(Claim 7) modifying, by the computing device, the particular graphical element representing the particular item to indicate the second input
modifying, by the computing device, the graphical element representing the particular item to indicate the selected quantity.
The second input in the ‘698 patent is the selected quantity.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of placing orders for restocking inventory. Specifically, claim 1 recites the abstract idea of: 
generating a first set of items;
receiving a first input selecting a particular item of the first set of items;
generating a list of quantities;
rendering the list of quantities at a first position based on the particular item;
receiving a second input identifying a selected quantity from the list of quantities; and
modifying the particular item to indicate the selected quantity.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of replenishing inventory, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because receiving a second input identifying a selected quantity is a sales activity and managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, generating a first set of items; generating a list of quantities; rendering the list of quantities at a first position based on the particular item; and modifying the particular item to indicate the selected quantity are types of judgement. Additionally, receiving a first input selecting a particular item of the first set of items; and receiving a second input identifying a selected quantity from the list of quantities are types of observation. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computing device, a graphical user interface including a first set of graphical elements representing a first set of items, the first set of graphical elements including a graphical element representing the particular item, a graphical list of quantities.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., replenishing inventory) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 1 is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Odenheimer et. al. (US 20130325672, herein referred to as Odenheimer), in view of Kashima (US 20170123596, herein referred to as Kashima).

Claim 1:
Odenheimer discloses:
A computer-implemented method {Odenheimer: [0003] computer-implemented methods} comprising:

generating, by a computing device, a graphical user interface including a first set of graphical elements representing a first set of items {Odenheimer: fig 1 #100, 142; fig 3, #300, 304a, 304b; [0021] example distributed computing system; [0062] GUI ... executing on a tablet-type computer; [0062] display is split into initial sales orders and replenishment sales orders};
receiving, by the computing device, a first input selecting a particular graphical element of the first set of graphical elements, the particular graphical element representing a particular item {Odenheimer: fig 1, #140; fig 3, #304a, 304b; [0024] submits requests; [0062] initial sales order shows information for number, product identification, description; [0063] suggested sales orders are shown and the representative submits when order should be processed and selects the reorder checkbox};
generating, by the computing device, a graphical list of quantities {Odenheimer: fig 3, #304a, 304b, 308 “Stock Level Now”, [0063] interface has suggested a replenishment sales order};
rendering, by the computing device, the graphical list of quantities at a first position in the graphical user interface based on the graphical element representing the particular item in the graphical user interface {Odenheimer: fig 3, #304b “Quantities”; [0063] replenishment sales order suggests sales orders to replenish particular products};
receiving, by the computing device, a second input identifying a selected graphical quantity, the selected graphical quantity identifying a selected quantity {Odenheimer: fig 3, #304a, 310, 312, 314; [0074] the supplier representative may override the suggested replenishment order quantity values in the GUI ... The supplier representative may then update the suggested replenishment order quantity value}; and
modifying, by the computing device, the particular graphical element representing the particular item to indicate the selected quantity {Odenheimer: fig 3, #304a, 310; [0063] selects the reorder checkbox to indicate; [0064] elements of the GUI 300 may be re-arranged, substituted}.
Although disclosing a computer-implemented method for tracking quantities using a graphical user interface, Odenheimer does not disclose:
receiving, by the computing device, a second input selecting a graphical quantity from the graphical list of quantities, the selected graphical quantity identifying a selected quantity from the graphical list of quantities.
However, Kashima teaches:
receiving, by the computing device, a second input selecting a graphical quantity from the graphical list of quantities, the selected graphical quantity identifying a selected quantity from the graphical list of quantities {Kashima: fig 5, #560; fig 9, #920; [0131] a list box 560 that accepts an entry of quantity ... and an alternative object 920 that is an alternative to the list box 560}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the list of quantities as a dropdown list box as taught by Kashima in the inventory management method of Odenheimer in order to avoid missing opportunities to sell products (Kashima, see: [115]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tenzer et. al. (US 20050065858 A1) was used to understand other methods for managing inventory, specifically with recommending quantities of an item based on what is in stock.
Epstein (2016 NPL) was used to understand other software for tracking inventory supplies, specifically in aircraft maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625